Citation Nr: 9917692	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
condition.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
July 1965.  He also had active duty for training from August 
1958 to February 1959.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
presented to reopen claims of service connection for 
schizophrenia and a low back condition.  The veteran appealed 
these determinations to the Board.  In an October 1996 
decision, the Board, in pertinent part, also concluded that 
new and material evidence had not been presented and declined 
to reopen the claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In a single-judge 
memorandum decision issued in November 1998, the Court 
vacated the Board's October 1996 decision on the issues noted 
above and remanded the matter to the Board for consideration 
in light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

In a January 1999 letter, the Board notified the veteran that 
he had 30 days to submit additional evidence and argument in 
support of his claim.  No additional evidence was received 
and no further argument was presented.  In an April 1999 
informal hearing presentation, the veteran's representative 
also presented no further argument.  

Development on the issue remanded by the Board in October 
1996 remains pending, and that matter is not for 
consideration at this time.  In this regard, the Board 
invites the RO's attention to Pearlman v. West, 11 Vet. App. 
443 (1998), which was issued in the interim and may impact on 
the scope of development needed.  The Board also notes that 
the Court affirmed the Board's October 1996 denial of claims 
of service connection for PTSD and residuals of exposure to 
DDT and other chemical agents.  Hence, only the two issues 
shown on the preceding page will be addressed in this 
decision.  

FINDINGS OF FACT

1.  In November 1967, the RO denied the veteran's original 
claims of service connection for schizophrenia and a low back 
condition, finding that the schizophrenia was not manifested 
in service or within the first post-service year and was not 
shown to be related to his service, and the evidence did not 
show that the veteran had a chronic back disability as a 
result of his service.  

2.  In May 1978, the RO concluded that the veteran's 
preexisting back disability was not aggravated by service.  

3.  Evidence submitted subsequent to the November 1967 and 
May 1978 rating decisions is cumulative and redundant in 
nature as it pertains to claims of entitlement to service 
connection for schizophrenia and for a low back disorder.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the November 1967 rating 
decision is not new and material and the claim of service 
connection for schizophrenia may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).

2.  The evidence submitted since the November 1967 and May 
1978 rating decisions is not new and material and the claim 
of service connection for a low back condition may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a rating decision of November 1967, the RO denied the 
veteran's original claim of service connection for 
schizophrenia and a low back condition.  In a May 1978 rating 
decision, the RO again denied service connection for a low 
back condition, including based on aggravation.  The veteran 
was informed of these denials of his service connection 
claims and did not appeal them.  Hence, they became final.  

The evidence of record at the time of the November 1967 and 
May 1978 rating decisions included service medical records 
and post-service medical records, as well as the veteran's 
contentions.  The service medical records showed that the 
veteran was seen on several occasions for complaints of low 
back pain.  In 1962, he was seen for complaints of low back 
pain for about one and a half weeks.  He reported that he had 
been told two years prior that a "disc was out of place."  
In early 1963, he was seen for complaints of back pain that 
he believed was "progressing."  X-rays were normal but he 
was put on a temporary L3 profile.  In an April 1965 
Certificate of Psychiatric Evaluation, it was noted that the 
veteran had chronic passive dependency which preexisted 
service.  Otherwise, there were no references to psychiatric 
problems.  In July 1965 it was noted that he had a history of 
chronic, recurrent low back pain with numerous complaints in 
the previous months.  It was noted that there were no 
clinical findings.  Similarly, there were no clinical 
findings on examination at that time.  He was returned to 
full duty.  A document recounted his sick call problems from 
November 1962 to February 1963.  On periodic reenlistment 
examinations and on separation examination in April 1965 
physical and mental evaluations were normal.  Also of record 
was a VA discharge summary which indicated that the veteran 
was hospitalized in June 1967 for paranoid type schizophrenic 
reaction.  On VA orthopedic examination in September 1967, it 
was noted that there was some localized tenderness near the 
veteran's lumbosacral junction of the spine.  However, x-rays 
and physical examination were otherwise negative.  The 
veteran asserted that he was treated for his psychiatric 
condition shortly after his discharge from service; however, 
the records were unavailable.  Based on this evidence, the RO 
denied service connection for paranoid type schizophrenic 
reaction and a low back condition, finding that the 
schizophrenic reaction was not shown in service or within one 
year of his discharge from service, and there was no evidence 
that the veteran had a chronic back disability in service.  
(Since the appearance of schizophrenia was shown to have 
occurred during the veteran's second post-service year, he 
was found to be entitled to treatment for the condition under 
the provisions of 38 U.S.C.A. § 1702).  In the May 1978 
rating decision, the RO concluded that the veteran's 
preexisting back condition was not aggravated by his active 
service because there was no increase in the disability 
during such service.  

The veteran submitted a request to reopen these claims in 
1991.  He included numerous personal statements in which he 
claimed that his schizophrenia and low back condition were 
incurred in service.  He also submitted articles and private 
and VA medical records which, in pertinent part, showed 
treatment for schizophrenia and a back condition.  The 
documents described the recent status of his schizophrenia 
and back condition, or described schizophrenia in general.  
One report noted that excessive exposure to organic lead 
could result in central nervous system symptoms which must be 
distinguished from schizophrenia (catatonic type).  Letters 
received from the United States Postal Service indicated that 
the veteran was found medically unsuitable for the position 
of custodian because of a serious psychiatric disorder.  A 
private psychiatric evaluation from Dr. Almer showed a 
history of psychiatric hospitalizations at a VA facility in 
1967 and 1968 and at a state hospital in 1971 and 1972.  
Records from Dr. Van De Walde showed that the veteran was 
first seen in 1983.  Chronic maladaption and probable 
schizophrenia were diagnosed.  Private treatment reports 
showed that the veteran had been diagnosed with 
schizophrenia.  The veteran testified at a personal hearing 
in June 1993 on the issue of service connection for 
schizophrenia.  He reiterated that he had been treated for 
schizophrenia shortly after his discharge from service.  No 
treatment records from this time period were submitted, and 
requests for further evidence were negative.  After reviewing 
the additional materials, the RO concluded that the evidence 
still did not establish that the veteran's schizophrenia was 
manifested in service or within the first post-service year, 
or that his current psychiatric disability was related to 
service.  The evidence also did not show that any current 
back condition was incurred in or aggravated by his active 
service.  Therefore, the evidence was not considered new and 
material, and the claims could not be reopened.  
II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

In Smith v. West, No. 95-638 (U.S. Vet. App. Apr. 7, 1999), 
the Court held that once it is determined that evidence was 
not new, no further analysis was required because it could 
not be "new and material" if it was not "new."  

Medical treatise evidence will be sufficient to well ground a 
claim if it discusses the plausibility of a link; speculative 
generic statements are insufficient.  Wallin v. West, No. 97-
1023 (U.S. Vet. App. Oct. 16, 1998); Sacks v. West, 11 Vet. 
App. 314 (1998).  Lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374 (1998).  

A.  Schizophrenia

The basis for the RO's denial in November 1967 was that the 
evidence of record did not establish that the veteran's 
schizophrenia was incurred in service or within the first 
post-service year.  It was first diagnosed in June 1967 and 
was not shown to be related to his service.  The new evidence 
received is cumulative or duplicative of previous evidence 
considered and provides no new information to show that the 
veteran's schizophrenia was manifested in service or within 
the first post-service year, or that the condition was 
related to his military service.  The lay statements, as well 
as the veteran's testimony, merely reiterate his contention 
that his schizophrenia was manifested in service or shortly 
thereafter.  These statements are insufficient to reopen a 
previously denied claim.  See Moray, Hickson, supra.   
Furthermore, the treatise evidence merely describes 
schizophrenia in general.  It does not show that the 
condition was manifested in service or within the first post-
service year, or that the veteran's current psychiatric 
impairment is related to his military service.  Hence, it 
does not address the matter in dispute and is not material.  
Finally, the medical evidence also does not establish that 
schizophrenia was manifested in service or within the first 
post-service year, or that the veteran's current 
schizophrenia is related to his military service.  It merely 
shows treatment for schizophrenia.  In short, the veteran has 
not presented any relevant evidence that is different than 
evidence previously considered in conjunction with his 
original claim; the evidence he has now submitted is simply 
redundant or cumulative in nature.  Accordingly, the Board 
concludes that the additional evidence submitted does not 
constitute new and material evidence as defined by 38 C.F.R. 
§ 3.156(a).  It is not new and it is not so significant by 
itself or in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim of 
service connection for schizophrenia may not be reopened.  

B.  Low Back Condition

The basis for the RO's denial in November 1967 and May 1978 
was that the evidence of record did not establish that the 
veteran had a chronic back disability as a result of his 
service, or that his preexisting back condition was 
aggravated by his active service.  The new evidence received 
is cumulative or duplicative of previous evidence considered 
and provides no new information to show that the veteran 
incurred a chronic back disability in service or that a 
preexisting condition was aggravated by his service.  The lay 
statements merely reiterate his contention that the condition 
was either manifested in, or aggravated by, service.  The 
medical evidence merely shows complaints of low back pain, 
particularly after the veteran was involved in a motor 
vehicle accident.  In short, the veteran has not presented 
any evidence that is different than evidence previously 
considered in conjunction with his original claim; the 
evidence he has now submitted is redundant or cumulative in 
nature.  Accordingly, the Board concludes that the additional 
evidence submitted does not constitute new and material 
evidence as defined by 38 C.F.R. § 3.156(a).  It is not new 
and it is not so significant by itself or in connection with 
the evidence previously assembled that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the claim of service connection for a low back 
condition also may not be reopened.  

The Board notes that in the November 1998 single-judge 
memorandum decision, the Court indicated that it was not 
clear that a VA medical examiner had ever been asked to 
provide an opinion as to the likelihood that the veteran's 
preexisting back disability was aggravated by his service and 
whether he has a current back disability related to such 
aggravation, or the likelihood that his psychosis was present 
to a 10 percent degree of compensability within the first 
year after his separation in July 1965.  In continuing, the 
Court "suggest[ed] that on remand the Secretary consider 
providing for such opinions by VA examiners, with the 
examiner (sic) having the benefit of the veteran's claims 
file and entire treatment record."  

The Board has duly considered this suggestion; however, there 
is no precedent for undertaking such development at this 
time.  To order such examinations before the veteran has 
adequately met his burden to reopen his claim under 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) would be contrary 
to the law and regulation currently in effect (as well as the 
guidance provided by the Board in Elkins, supra), and would 
be unfair to all other veterans similarly situated who are 
not accorded the same liberal benefit.  The VA has met the 
statutory duty to inform under 38 U.S.C.A. § 5103 because the 
veteran has been advised of the evidence necessary to 
complete his application.  The VA has also requested all 
available records that would support the veteran's claim.  

In a new and material evidence scenario, the more 
encompassing statutory duty to assist under 38 U.S.C.A. 
§ 5107(a) does not arise until after the claim is reopened 
and found to be well-grounded; and the Board may not address 
the issue of whether the veteran has presented a well-
grounded claim before the claim is reopened.  See Hodge, 
Elkins, Winters, supra.  See also, Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (noting that 38 U.S.C. § 7104 
"means that the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.").  
ORDER

The appeal to reopen claims of service connection for 
schizophrenia and a low back condition is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

